Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an amendment received on 12/21/2021, wherein claims 1-4, 6-12, 14-17 are pending, and claim 15 is amended.
Response
3.	Applicant argues that Suzuki teaches a vehicle with “set speed”; the examiner simply disagrees (a vehicle changes speed to move from stationery), the examiner believes this means a maximum speed of a vehicle while maneuvering for parking (see Suzuki para. [0064] where that vehicle must ”change the shift position to reverse”; therefore, that vehicle’s speed would “increase” to a set speed. Walther discloses in col. 5 lines 40-58 about “parallel parking” and col. 17 lines 26-40 about a vehicle “backing into a parking space” with a tighter space; therefore, a combination of Suzuki and Walther suggest that a speed must be changed/limited in a tight space during parallel parking to avoid collisions to around objects. 
Applicant discloses in para. [0038] of this application: “The vehicle can be embodied as an autonomous or partly autonomous vehicle. An autonomous vehicle shall mean a self-propelled vehicle that can carry out all safety-critical functions for the entire driving procedure itself, so that control by the driver of the vehicle is not necessary at any time. The vehicle controls all functions from starting to stopping itself, including all parking functions. In addition, a manual mode can also be provided, in which a human driver of the vehicle controls all or some of the vehicle functions. If the driver of the vehicle controls some of the vehicle functions himself, it is a partly autonomous vehicle.”
Since the claimed function includes “all parking functions” of a manually/autonomously control, reducing speed for parking has been required – this reducing speed for parking clearly a capability of Suzuki’s vehicle and Walther’s vehicle (although they may not expressly spell-out). The examiner respectfully submits that independent claims 1, 7, and 15 all require that a vehicle speed is limited/reduced during parking depending on spatial condition; cited prior art “practically” suggest that a during parking due to spatial restriction/constrain (reducing of a vehicle speed during parking has been very normal - see Suzuki, para. [0032]).
Suzuki et al., suggest about a speed of the vehicle during performance of the maneuver is limited depending on the detected spatial conditions because “the accelerator and the brake are controller” during parking (i.e., a claimed feature of using very slow speed, see Suzuki et al., Fig. 4B, para. [0109]). 
For independent “apparatus” claim 15 (this claim is directed to a structure), applicant amends “to limit at least one speed of the vehicle” to “to change at least one of a speed of the vehicle” – the examiner interprets this is similar to “put a control to a vehicle speed”; therefore, this indicates a similar feature/action of a vehicle.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-12, and 14-17 are rejected under 35 U.S.C.103 as being unpatentable over   Suzuki et al.(US Pub. 20200369263 A1) (hereinafter “Suzuki”) in view of Walther et al., (US Pat. 10599546 B1) (hereinafter “Walther”).     
A. Per claims 1, 7, and 15: Suzuki teaches a method, and an apparatus for assisting performance of a reverse-turning maneuver of a vehicle, comprising:
- operating a first sensor to determine that a reverse gear of the vehicle is engaged (i.e., monitoring a shift gear for parking, see Suzuki, Fig. 5 step 119);
-  operating a non-contact sensor to detect spatial conditions adjacent to the vehicle (i.e., Cameras 1, infra-red cameras, see Suzuki, Fig. 1, para. [0059]);
- operating a processing unit to determine whether the spatial conditions allow a reverse-turning maneuver (i.e., “temporarily set the second position” (step 104), “Periodically calculate first area/second area” (step 115), “change is made to second position satisfying condition” (step 116) .etc. - see Suzuki, FIG. 5); 
- operating the processing unit to generate a signal indicating to a driver of the vehicle that the spatial conditions allow the reverse-turning maneuver, and to receive a confirmation from the driver for performance of the maneuver (i.e., a driver can input an operation command via an input device 20, see Suzuki, para. [0036]); and
- operating at least one vehicle dynamics system under autonomous control to execute the reverse-turning maneuver (i.e., operating the parking control apparatus 100, see Suzuki, para. [0034]). 
a speed of the vehicle during performance of the maneuver is limited/reduced depending on the detected spatial conditions because “the accelerator and the brake are controller” during parking (i.e., a claimed feature of using very slow speed, see Suzuki, Fig. 4B, para. [0109]). 
	Suzuki may not expressly disclose that a speed of the vehicle or a vehicle’s drive torque during performance of the maneuver is limited depending on the spatial conditions such that responsive to the spatial conditions becoming more restricted during performance of the maneuver, the speed is reduced.
	However, Walther suggests that claimed idea (see Walther col.5 lines 40-67, and col. 17 lines 9-37) – it is further noted that for parking at a tighter space as shown in Suzuki Fig. 4C; it has been understood that a more reduced speed (equivalent to use an applied corresponding drive torque) would be used for reversed parking to avoid any damage to that vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Suzuki,in view of Walther to disclose that a vehicle speed is limited based on a parking space to prevent any damage to a vehicle or any collision to around objects.	
B. Per claims 2, 10, and 16: Suzuki also teaches about operating the processing unit to determine and output a route for carrying out the reverse-turning maneuver (i.e., a calculated process for a parking route, see Suzuki para. [0042]). 
C. Per claims 3, 11, and 17: Suzuki also teaches about operating the processing unit to  determine and output at least one of a steering angle, steering torque, and a vehicle speed for traversing the 
D. Per claims 4, and 12: Suzuki also suggests that a reverse-turning maneuver is at least one of a J-turn and a double-L-turn – these turns are inherent with a reverse-turning maneuver (i.e., a claimed feature of space limitation using maneuvers of a J-turn, see Suzuki Fig. 4B). 
E. Per claims 6, and 14: Suzuki also teaches about a determination that the vehicle is reversing is made by an electronic controller detecting that a transmission of the vehicle is in a reverse gear (i.e., observing a change of a shift position (first position/second position), see Suzuki Fig.5, and para. [0064]). 
F. Per claim 8: Suzuki also teaches about operating the processing unit to generate a signal indicating to a driver of the vehicle that the spatial conditions allow the reverse-turning maneuver (i.e., a vehicle’s operator use a communication device 21 to recognize a spatial condition/(displayed available spaces) for parking, then inputting a command thru device 20, see Suzuki Fig. 1, para. [0017, [0033], [0037], [0062]). 
G. Per claim 9: Suzuki also teaches about receiving a confirmation from the driver for performance of the maneuver (i.e., a vehicle’s operator execute a parking command via a device 20, see Suzuki Fig. 1, para. [0017, [0033], [0037]). 
Conclusion
6.	Claims 1-4, 6-12, and 15-17 are still rejected. Applicant’s arguments are unpersuasive; accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.


/CUONG H NGUYEN/Primary Examiner, Art Unit 3662